Larry A. Jones, Judge,
dissenting.
{¶ 20} Respectfully, I dissent, and would affirm the judgment of the trial court. First, I agree with the majority’s conclusion that because Posner failed to separately argue his assignments of error pursuant to App.R. 12(A)(2), we are within our discretion to disregard all of his assignments of error and summarily affirm the trial court.
{¶ 21} Posner claims that the city’s ordinance is unconstitutional because it violated his due-process rights. C.C.O. 413.031, the ordinance at issue, was enacted to establish “a civil enforcement system for red light and speeding offenders photographed by means of an ‘automated traffic enforcement camera system.’ ” C.C.O. 413.031(a).
{¶ 22} It is well settled that municipal ordinances are presumed to be constitutional. Hudson v. Albrecht, Inc. (1984), 9 Ohio St.3d 69, 71, 9 OBR 273, 458 N.E.2d 852. C.C.O. 413.031 is afforded the same presumption. State ex rel. Scott v. Cleveland, 112 Ohio St.3d 324, 2006-Ohio-6573, 859 N.E.2d 923. The United States District Court for the Northern District of Ohio has found that C.C.O. 413.031 does not violate the due-process guarantees of either the United States or Ohio Constitutions. Balaban v. Cleveland (Feb. 5, 2010), N.D.Ohio No. 1:07-CV-1366, 2010 WL 481283.
{¶ 23} In Grossman, 120 Ohio App.3d 435, 698 N.E.2d 76, this court set forth three options with which to challenge an administrative agency’s decision: file an R.C. Chapter 2506 appeal, challenging the notice of liability on the grounds that it was not supported by a preponderance of reliable, probative and substantial evidence; challenge the constitutionality of the ordinance as applied * * * per R.C. Chapter 2506; or file a declaratory-judgment action contesting the constitutionality of the ordinance on its face. Id. at 441, 698 N.E.2d 76.
*428{¶ 24} We should find, similar to the context of an as-applied constitutional challenge to zoning ordinances, that a party challenging the constitutionality of an ordinance on due-process grounds bears the initial burden to produce evidence rebutting the presumption of constitutionality. See Goldberg Cos., Inc. v. Richmond Hts. City Council (1998), 81 Ohio St.3d 207, 690 N.E.2d 510. A party does this by demonstrating that the ordinance, as it applies to that party, is unconstitutional. Yajnik v. Akron Dept. of Health, Hous. Div., Summit App. No. 20844, 2002-Ohio-3501, 2002 WL 1484935, ¶ 9, overruled on other grounds by Yajnik v. Akron Dept. of Health, Hous. Div., 101 Ohio St.3d 106, 2004-Ohio-357, 802 N.E.2d 632.
{¶ 25} Although the majority has decided to reverse the judgment, finding that the trial court erred when it failed to consider Posner’s “as applied” constitutional challenge, I would find that Posner failed to present any evidence to the trial court, let alone demonstrate, that C.C.O. 413.031, as applied to him, is unconstitutional; thus, any error the trial court made was harmless.